Exhibit 10.7

DISCOVER FINANCIAL SERVICES

DIRECTORS’ COMPENSATION PLAN

2007 FOUNDERS GRANT

AWARD CERTIFICATE FOR

RESTRICTED STOCK UNITS



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.

   Stock units generally    2

2.

   Vesting schedule and conversion    3

3.

   Dividend equivalent payments    3

4.

   Death and Disability    4

5.

   Change in Control    4

6.

   Termination of Service and cancellation of awards    4

7.

   Satisfaction of obligations    4

8.

   Nontransferability    5

9.

   Designation of a beneficiary    5

10.

   Ownership and possession    5

11.

   Securities law compliance matters    6

12.

   Compliance with laws and regulations    6

13.

   No entitlements    6

14.

   Consents under local law    7

15.

   Award modification    7

16.

   Severability    7

17.

   Governing law    7

18.

   Defined terms    8

 

1



--------------------------------------------------------------------------------

DISCOVER FINANCIAL SERVICES

DIRECTORS’ COMPENSATION PLAN

2007 FOUNDERS GRANT

AWARD CERTIFICATE FOR RESTRICTED STOCK UNITS

Discover has awarded to you restricted stock units as an incentive for you to
continue to provide services as a Director of the Company from the Date of the
Award through the Scheduled Vesting Dates, as provided in this Award
Certificate. This Award Certificate sets forth the general terms and conditions
of your 2007 Founders Grant restricted stock unit award.

The number of restricted stock units in your award has been communicated to you
separately in writing delivered to you.

Your restricted stock unit award is made pursuant to the Plan. References to
“restricted stock units” in this Award Certificate mean only those restricted
stock units included in your 2007 Founders Grant restricted stock unit award,
and the terms and conditions herein apply only to such award. If you receive any
other award under the Plan or another equity compensation plan, it will be
governed by the terms and conditions of the applicable award documentation,
which may be different from those herein.

The purpose of the restricted stock unit award is, among other things, to align
your interests with the interests of Discover and to reward you for your
continued service as a Director of Discover in the future. In view of these
purposes, you will earn each portion of your 2007 Founders Grant restricted
stock unit award only if you remain in continuous service as a Director of
Discover through the applicable Scheduled Vesting Date.

Section 409A of the Internal Revenue Code imposes rules relating to the taxation
of deferred compensation, including your 2007 Founders Grant restricted stock
unit award. Discover reserves the right to modify the terms of your 2007
Founders Grant restricted stock unit award, including, without limitation, the
payment provisions applicable to your restricted stock units, to the extent
necessary or advisable to comply with Section 409A of the Internal Revenue Code.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 18 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 18 below
have the meanings set forth in the Plan.

 

1. Stock units generally.

Each of your restricted stock units corresponds to one share of Discover common
stock. A restricted stock unit constitutes an unsecured promise by Discover to

 

2



--------------------------------------------------------------------------------

pay you one share of Discover common stock on the conversion date for the
restricted stock unit. As the holder of restricted stock units, you have only
the rights of a general unsecured creditor of Discover. You will not be a
stockholder with respect to the shares of Discover common stock underlying your
restricted stock units unless and until your restricted stock units convert to
shares.

 

2. Vesting schedule and conversion.

(a) Vesting schedule. Your restricted stock units will vest according to the
following schedule: (i) 50% of your restricted stock units will vest on the
First Scheduled Vesting Date, and (ii) the remaining 50% of your restricted
stock units will vest on the Second Scheduled Vesting Date. Any fractional
restricted stock units resulting from the application of the vesting schedule
will be aggregated and will vest on the First Scheduled Vesting Date. Except as
otherwise provided in this Award Certificate, each portion of your restricted
stock units will vest only if you continue to provide future services to
Discover by remaining in continuous service as a Director of Discover through
the applicable Scheduled Vesting Date. The special vesting terms set forth in
Sections 4 and 5 of this Award Certificate apply (i) if your service as a
Director of Discover terminates by reason of your death or Disability or
(ii) upon a Change in Control.

(b) Conversion. Except as otherwise provided in this Award Certificate, each of
your vested restricted stock units will convert to one share of Discover common
stock on the applicable Scheduled Vesting Date.

The shares received upon conversion of restricted stock units will be delivered
as soon as administratively practicable thereafter and will not be subject to
any transfer restrictions, other than those that may arise under the securities
laws or Discover’s policies.

 

3. Dividend equivalent payments.

Until your restricted stock units convert to shares, if Discover pays a regular
or ordinary cash dividend on its common stock, you will be paid a dividend
equivalent for your vested and unvested restricted stock units. No dividend
equivalents will be paid to you with respect to any canceled restricted stock
units.

Discover will decide on the form of payment and may pay dividend equivalents in
shares of Discover common stock, in cash or in a combination thereof. Discover
will pay the dividend equivalent as soon as administratively practicable after
Discover pays the corresponding dividend on its common stock.

 

3



--------------------------------------------------------------------------------

4. Death and Disability.

The following special vesting and payment terms apply to your restricted stock
units:

(a) Death. If your service as a Director of Discover terminates due to death,
all of your unvested restricted stock units will vest on the date your service
terminates. Your restricted stock units will convert to shares of Discover
common stock and be delivered to the beneficiary you have designated pursuant to
Section 9 or the legal representative of your estate, as applicable, as soon as
administratively practicable after Discover receives appropriate notice of your
death.

(b) Disability. If your service as a Director of Discover terminates due to
Disability, all your unvested restricted stock units will vest on the date your
service terminates. On that date, your restricted stock units will convert to
shares of Discover common stock and be delivered to you as soon as
administratively practicable thereafter.

 

5. Change in Control.

If there is a Change in Control, all of your restricted stock units will
immediately vest. On the date of a Change in Control, your restricted stock
units will convert to shares of Discover common stock and be delivered as soon
as administratively practicable thereafter.

 

6. Termination of Service and cancellation of awards.

Your unvested restricted stock units will be canceled if your service as a
Director of Discover terminates for any reason other than under the
circumstances set forth in this Award Certificate for death or Disability.

 

7. Satisfaction of obligations.

Notwithstanding any other provision of this Award Certificate, Discover may, in
its sole discretion, take various actions affecting your restricted stock units
in order to collect amounts sufficient to satisfy any obligation that you owe to
Discover and any tax or other withholding obligations. These actions include the
following:

(a) Upon conversion of restricted stock units, including any accelerated
conversion pursuant to Sections 4 or 5 above, or, if later, upon delivery of the
shares of Discover common stock, Discover may withhold a number of shares
sufficient to satisfy any obligation that you owe to the Company and any tax or
other withholding obligations. Discover shall determine the number of shares to
be withheld by dividing the dollar value of your obligation to Discover and any
tax or other withholding obligations by the fair market value of Discover common
stock on the date of conversion, or, if later, on the date the shares of
Discover common stock are delivered.

 

4



--------------------------------------------------------------------------------

(b) Discover may withhold the payment of dividend equivalents on your restricted
stock units to ensure satisfaction of any obligation that you owe Discover or
any tax or other withholding obligations.

Discover’s determination of the amount that you owe to it shall be conclusive.
The fair market value of Discover common stock for purposes of the foregoing
provisions shall be determined using a valuation methodology established by
Discover.

 

8. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your
restricted stock units, other than as provided in Section 9 (which allows you to
designate a beneficiary or beneficiaries in the event of your death) or by will
or the laws of descent and distribution. This prohibition includes any
assignment or other transfer that purports to occur by operation of law or
otherwise. During your lifetime, payments relating to the restricted stock units
will be made only to you.

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Discover, shall all be bound by, and shall benefit from,
the terms and conditions of your award.

 

9. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Human Resources Department.

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive shares under
this award, Discover may determine in its sole discretion to deliver the shares
in question to your estate. Discover’s determination shall be binding and
conclusive on all persons and it will have no further liability to anyone with
respect to such shares.

 

10. Ownership and possession.

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of Discover common stock corresponding to your restricted stock units
prior to conversion of your restricted stock units. Prior to conversion of your
restricted stock units, however, you will receive dividend equivalent payments,
as set forth in Section 3 of this Award Certificate.

To the extent necessary or advisable to comply with Section 409A of the Internal
Revenue Code, with respect to any provision of this Award Certificate that

 

5



--------------------------------------------------------------------------------

provides for vested restricted stock units to convert to shares of Discover
common stock on or as soon as administratively practicable after a specified
event or date, such conversion will be made by the later of the end of the
calendar year in which the specified event or date occurs or the 15th day of the
third calendar month following the specified event or date.

(b) Following conversion. Following conversion of your restricted stock units
you will be the beneficial owner of the net shares issued to you, and you will
be entitled to all rights of ownership, including voting rights and the right to
receive cash or stock dividends or other distributions paid on the shares.

 

11. Securities law matters.

Shares of Discover common stock issued upon conversion of your restricted stock
units may be subject to restrictions on transfer by virtue of the Securities Act
of 1933, as amended. Discover may advise the transfer agent to place a stop
order against such shares if it determines that such an order is necessary or
advisable. Because Discover common stock will only be maintained in book-entry
form, you will not receive a stock certificate representing your interest in
such shares.

 

12. Compliance with laws and regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your restricted stock units
(whether directly or indirectly, whether or not for value, and whether or not
voluntary) must be made in compliance with any applicable constitution, rule,
regulation, or policy of any of the exchanges or associations or other
institutions with which Discover has membership or other privileges, and any
applicable law, or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.

 

13. No entitlements.

(a) No right to continued service. Nothing in this Award Certificate or the Plan
shall confer the right to continue as a Director of Discover or any right to
continue in the service of Discover during any period (including without
limitation the period between the Date of the Award and the First Scheduled
Vesting Date and the Second Scheduled Vesting Date, or any portion of any of
these periods).

(b) No right to future awards. This award does not confer on you any right or
entitlement to receive another award of restricted stock units or any other
equity-based award at any time in the future or in respect of any future period.

(c) No effect on future compensation. This award does not confer on you any
right or entitlement to receive compensation in any specific amount for any
future fiscal year.

 

6



--------------------------------------------------------------------------------

14. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

15. Award modification.

Discover reserves the right to modify or amend unilaterally the terms and
conditions of your restricted stock units, without first asking your consent, or
to waive any terms and conditions that operate in favor of Discover. These
amendments may include (but are not limited to) changes that Discover considers
necessary or advisable as a result of changes in any, or the adoption of any
new, Legal Requirement. Discover may not modify your restricted stock units in a
manner that would materially impair your rights in your restricted stock units
without your consent; provided, however, that Discover may, without your
consent, amend or modify your restricted stock units in any manner that Discover
considers necessary or advisable to comply with any Legal Requirement or to
ensure that your restricted stock units are not subject to United States
federal, state or local income tax or any equivalent taxes in territories
outside the United States prior to payment. Discover will notify you of any
amendment of your restricted stock units that affects your rights. Any amendment
or waiver of a provision of this Award Certificate (other than any amendment or
waiver applicable to all recipients generally), which amendment or waiver
operates in your favor or confers a benefit on you, must be in writing and
signed by Discover’s Head of Human Resources (or if such positions no longer
exist, by the holder of an equivalent position) to be effective.

 

16. Severability.

In the event Discover determines that any provision of this Award Certificate
would cause you to be in constructive receipt for United States federal or state
income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Certificate will be construed and
enforced as if the provision had not been included in this Award Certificate as
of the date such provision was determined to cause you to be in constructive
receipt of any portion of your award.

 

17. Governing law.

This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

 

7



--------------------------------------------------------------------------------

18. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of Discover.

(b) A “Change in Control” means, except as provided otherwise below, any of the
following events:

(1) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as such term is modified in Sections
13(d) and 14(d) of the Exchange Act), other than (i) any employee plan
established by Discover or any of its subsidiaries, (ii) any group of employees
holding shares subject to agreements relating to the voting of such shares,
(iii) Discover or any of its affiliates (as defined in Rule 12b-2 promulgated
under the Exchange Act), (iv) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (v) a corporation owned, directly
or indirectly, by stockholders of Discover in substantially the same proportions
as their ownership of Discover, is or becomes the beneficial owner, directly or
indirectly, of securities of Discover (not including in the securities
beneficially owned by such person any securities acquired directly from Discover
or its affiliates other than in connection with the acquisition by Discover or
its affiliates of a business) representing 30% or more of either the total fair
market value or total voting power of the stock of Discover;

(2) a change in the composition of the Board such that individuals who, as of
the Date of the Award, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a member of the Board subsequent to the Date of the
Award whose election, or nomination for election by Discover’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board;

(3) the consummation of a merger or consolidation of Discover with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of Discover (or any direct or indirect subsidiary
of Discover) pursuant to applicable stock exchange requirements, other than
(A) a merger or consolidation which results in the voting securities of Discover
outstanding immediately prior thereto

 

8



--------------------------------------------------------------------------------

continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Discover or any of its
subsidiaries, at least 50% of the combined voting power of the voting securities
of Discover or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of Discover (or similar transaction) in
which no person (determined pursuant to clause 18(b)(1) above) is or becomes the
beneficial owner, directly or indirectly, of securities of Discover (not
including in the securities beneficially owned by such person any securities
acquired directly from Discover or its affiliates other than in connection with
the acquisition by Discover or its affiliates of a business) representing 30% or
more of either the then outstanding shares of Discover’s common stock or the
combined voting power of Discover’s then outstanding voting securities; or

(4) the stockholders of Discover approve a plan of complete liquidation of
Discover or an agreement for the sale or disposition by Discover of all or
substantially all of Discover’s assets, other than a sale or disposition by
Discover of all or substantially all of Discover’s assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
persons in substantially the same proportions as their ownership of Discover
immediately prior to such sale.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the beneficial holders of Discover’s
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Discover immediately prior to such
transaction or series of transactions.

(c) “Date of the Award” means July 2, 2007.

(d) “Disability” means a “permanent and total disability,” as defined in
Section 22(e)(3) of the Internal Revenue Code.

(e) “First Scheduled Vesting Date” means July 2, 2008.

(f) “Discover” means Discover Financial Services, a Delaware corporation.

 

9



--------------------------------------------------------------------------------

(g) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(h) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.

(i) “Plan” means the Discover Financial Services Directors’ Compensation Plan,
as in effect from time to time.

(j) “Scheduled Vesting Date” means the First Scheduled Vesting Date and/or the
Second Scheduled Vesting Date, as the context requires.

(k) “Second Scheduled Vesting Date” means July 2, 2009.

IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

DISCOVER FINANCIAL SERVICES By:         Marcelo Modica   Vice President, Human
Resources

 

10



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

Discover Equity Compensation Plans

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Discover equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

    

Beneficiary(ies) Name

  

Relationship

  

Percentage

(1)

 

__________________

   __________________    __________________

(2)

 

__________________

   __________________    __________________

(3)

 

__________________

   __________________    __________________

(4)

 

__________________

   __________________    __________________

Address(es) of Beneficiary(ies):

(1)

(2)

(3)

(4)

 

            Name: (please print)    Date   

 

    Signature

Please sign and return this form to the Human Resources Department, Discover
Financial Services, 2500 Lake Cook Road, Riverwoods, IL 60015.

 

11